 

UNITED STATES DISTRICT COURT
EASTERN DISTRICT OF VIRGINIA
(Alexandria Division)

   

 

  
 

   
  

 

 

 

DISTRICT COURT
if CoE ANDRIA VIRGINIA
DAVID P. DONOVAN ————
Plaintiff,

7 Civil Action No. 1:20-cv-1344

BETH A. WILKINSON

Defendant.

 

 

NOTICE OF FILIN F MOTION FOR LEAVE TO FILE UNDER SEAL
AND TO SEAL CASE

PLEASE TAKE NOTICE pursuant to Rule 5 of the Local Civil Rules of the United States
District Court for the Eastern District of Virginia that David P. Donovan (“Plaintiff”) has filed a
Motion to File Under Seal and to Seal Case. You have seven (7) days from the date of the filing of
the Motion to File Under Seal and to Seal Case to submit a memorandum in support of or in
opposition to the Motion to File Under Seal and to Seal Case. You may designate all or part of such
memorandum as confidential. If no objection is filed in a timely manner, then the Court may treat
the Motion to File Under Seal and to Seal Case as uncontested.

Respectfully submitted, this the 12th day of November, 2020,

By:_/s/ Cathy A. Hinger

Cathy A. Hinger (VSB No. 46293)
Lela M. Ames (VSB No. 75932)
WOMBLE BOND DICKINSON (US) LLP
1200 Nineteenth Street, N.W.
Suite 500

Washington, DC 20036
Telephone: 202-857-4489
Facsimile: 202-261-0029

Email: cathy.hinger@wbd-us.com
Email: lela.ames@wbd-us.com
Counsel for Plaintiff
ICATE VI
I hereby certify that on this 12" day of November, 2020, I caused this Notice of Filing of
Motion to File Under Seal and to Seal Case to be delivered to counsel of record for Defendant
Beth A. Wilkinson, Esq., via E-Mail and addressed as follows:

Thomas G. Connolly
tconnolly@hwglaw.com

Thomas B. Mason
tmason@hwglaw.com

Jared Paul Marx
jmarx@hwglaw.com

/s/ Cathy A. Hinger
Cathy A. Hinger, Esq.
